As filed with the Securities and Exchange Commission on April 4, 2011 Registration No. 333-166370 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post Effective Amendment No. 1 ING LIFE INSURANCE AND ANNUITY COMPANY (Exact name of registrant as specified in its charter) Connecticut (State or other jurisdiction of incorporation or organization) 6311 (Primary Standard Industrial Classification Code Number) 71-0294708 (I.R.S. Employer Identification Number) One Orange Way Windsor, Connecticut 06095-4774 1-800-262-3862 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Nicholas Morinigo, Esq. ING 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3447 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ Pursuant to Rule 429 under the Securities Act of 1933, the prospectus referenced herein also relates to Registration Statement Nos. 333-162140 and 333-164981, as last amended and filed with the United States Securities and Exchange Commission (SEC) on April 7, 2010. PART I INFORMATION REQUIRED IN THE PROSPECTUS PROSPECTUS ING Select Rate Single Premium Deferred Modified Guaranteed Annuity Contracts Issued By ING Life Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. The SEC maintains a web site ( www.sec.gov ) that contains material incorporated by reference, and other information about us, which we file electronically. The reference number assigned to this contract is 333- . How to reach us… Customer Service Center Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: www.ingfinancialsolutions.com The allocation options available under the Contract are Guarantee Periods. A Guarantee Period is equal to one or more Contract Years during which a declared Guarantee Period Interest Rate is guaranteed to be credited to the Single Premium or Accumulation Value, as applicable. See page 14. The following Guarantee Periods are currently available: Initial Guarantee Periods Guarantee Periods for Renewals 5 to 10 years 1 year (5, 6, 7 etc.) è You select the Initial Guarantee Period for the Single è We automatically apply the Accumulation Value to the 1- Premium. year Guarantee Period at the end of the Initial Guarantee Period, or each succeeding Guarantee Period, as applicable, until you give us alternative instructions. ¡ IMPORTANT NOTE: For Contracts issued in Minnesota, the Initial Guarantee Period is limited to 5 years or less if the Owner is age 76 to 80. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the contract within 10 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Accumulation Value, adjusted for any Market Value Adjustment, where permitted. See page 24. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 26. April 29 , 20 11 1 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found about a special term. Accumulation Value  On the Contract Date, the Single Contract Date  The date on which this Contract becomes Premium less any premium tax, if applicable. At the end effective. of each day thereafter, the Accumulation Value equals Contract Year  The period beginning on a Contract the Accumulation Value as of the end of the preceding Anniversary (or, in the first Contract Year only, beginning day plus the interest, if any, pursuant to the Guaranteed on the Contract Date) and ending on the day preceding the Period Interest Rate, which is credited from the end of next Contract Anniversary. the previous day to the end of the current day, minus the Death Benefit  The amount payable to the Beneficiary upon amount of any Withdrawals or Surrender, adjusted for death of any Owner (or, if the Owner is not a natural any applicable Market Value Adjustment, and less any person, upon the death of any Annuitant) prior to the applicable Surrender Charge, at the end of the current Annuity Commencement Date. See page 20. day on which the Withdrawal is taken or a Surrender Endorsements  Attachments to this Contract that add, occurs. See page 13. change or supersede its terms or provisions. Annuitant  The individual designated by you and upon Guarantee Period  A period equal to one or more Contract whose life Annuity Payments will be based. There may Years during which the Guarantee Period Interest Rate we be two Annuitants. See page 10. declare is guaranteed to be credited to the Accumulation Annuity Commencement Date  The date on which Annuity Value. See page 14. Payments commence. Guarantee Period Interest Rate  The effective annual Annuity Payments  Periodic payments made by us to you interest rate that we will credit to the Accumulation Value or, subject to our consent in the event the payee is not a for a specified Guaranteed Period. The rate for each natural person, to a payee designated by you. Guarantee Period will be declared in advance by us, and, Annuity Plan  An option elected by you, or the contractually except as otherwise provided in the Contract, will apply designated default option if none is elected, that for the duration of the Guarantee Period. See page 14. determines the frequency, duration and amount of the Hospital or Nursing Home  A hospital or skilled care or Annuity Payments. See page 22. intermediate care nursing facility, operating as such Beneficiary  The individual or entity you select to receive according to applicable law and at which medical the Death Benefit. See page 11. treatment is available on a daily basis. This does not Business Day Any day that the New York Stock Exchange include a rest home or other facility whose primary (NYSE) is open for trading, exclusive of federal holidays, purpose is to provide accommodations, board or personal or any day the Securities and Exchange Commission care services to individuals who do not need medical or (SEC) requires that mutual funds, unit investment trusts nursing care. See page 9. or other investment portfolios be valued. Initial Guarantee Period  The Guarantee Period selected by Cash Surrender Value  The amount you receive upon you for the Single Premium. See page 14. Surrender of this Contract, which equals the Initial Guarantee Period Interest Rate  The Guarantee Accumulation Value, as adjusted for any applicable Period Interest Rate that we will credit to the Market Value Adjustment, minus any applicable Accumulation Value for the Initial Guarantee Period. See Surrender Charges. See page 18. page 14. Code  The Internal Revenue Code of 1986, as amended. Interest Withdrawal Amount  The interest earned, if any, Company, we, our or us  ING Life Insurance and Annuity during the prior 12 months and not previously withdrawn. Company, a stock company domiciled in Connecticut. We will waive the Market Value Adjustment and See page 6. Surrender Charge on the portion of a Withdrawal Company Death Benefit Rate  The effective annual interest representing an Interest Withdrawal Amount. If you rate that we will credit to the Death Benefit from the date subsequently Surrender your Contract, any Market Value of death until the Death Benefit is paid. See page 20. Adjustments and Surrender Charges previously waived as Contingent Annuitant  The individual who is not an a result of any Interest Withdrawal Amounts taken in the Annuitant and will become the Annuitant if all named same Contract Year as the Surrender will be deducted Annuitants die prior to the Annuity Commencement Date from, or if applicable, added to the Accumulation Value. and the Death Benefit is not otherwise payable. See page Additionally, we will apply the current Market Value Adjustment and Surrender Charge at the time of the Contract  This single premium modified guaranteed annuity Surrender. See pages 8 and 15, respectively. contract. Irrevocable Beneficiary  A Beneficiary whose rights and Contract Anniversary  The same day and month each year interests under this Contract cannot be changed without as the Contract Date. If the Contract Date is February his, her or its consent. See page 11. 29 th , in non-leap years, the Contract Anniversary shall be Joint Owner  An individual who, along with another March 1 st . individual Owner, is entitled to exercise the rights 3 incident to ownership. Both Joint Owners must agree to Qualifying Medical Professional  A legally licensed any change or the exercise of any rights under the practitioner of the healing arts who: (1) is acting within Contract. The Joint Owner may not be an entity and may the scope of his or her license; (2) is not a resident of your not be named if the Owner is an entity. See page 10. household or that of the Annuitant; and (3) is not related Market Value Adjustment (MVA)  An adjustment to to you or the Annuitant by blood or marriage. certain Withdrawals or a Surrender that may increase, Right to Examine and Return this Contract  The period of decrease or have no impact on the amount paid to you. time during which you have the right to return the See page 15. Additionally, the MVA will apply to the Contract for any reason, or no reason at all, and receive Accumulation Value on the date of death in regard to the the Accumulation Value, adjusted for any Market Value Death Benefit, or the date the Accumulation Value is Adjustment, which may be more or less than the Single applied to an Annuity Plan, but only if the MVA is Premium paid. See page 24. positive and would result in an increase to the Single Premium  The single payment you make to us to put Accumulation Value. See pages 20 and 22, respectively. this Contract into effect. See page 11. A Surrender Charge may also apply to certain Surrender  A transaction in which the entire Cash Surrender Withdrawals or to a Surrender. See page 8. Value is taken from the Contract. See page 18. Notice to Us  Notice made in a form that: (1) is approved by, Surrender Charge  A charge applied to certain Withdrawals or is acceptable to, us; (2) has the information and any and to a Surrender during the Initial Guarantee Period and documentation we determine in our discretion to be will reduce the amount paid to you. See page 8. A necessary to take the action requested or exercise the right Market Value Adjustment may also apply to certain specified; and (3) is received by us at our Customer Withdrawals and to a Surrender and increase, decrease or Service Center at the address specified on page 1. Under have no impact on the amount paid to you. See page 15. certain circumstances, we may permit you to provide Terminal Condition  An illness or injury that results in a life Notice to Us by telephone or electronically. expectancy of twelve months or less, as measured from Owner  The individual (or entity) who is entitled to exercise the date of diagnosis by a Qualifying Medical the rights incident to ownership. The terms you or Professional. your, when used in this prospectus, refer to the Owner. Withdrawal  A transaction in which only a portion of the See page 10. Cash Surrender Value is taken from the Contract. See Proof of Death  The documentation we deem necessary to page 18. establish death including, but not limited to: (1) a certified copy of a death certificate; (2) a certified copy of a statement of death from an attending physician; (3) a finding of a court of competent jurisdiction as to the cause of death; or (4) any other proof that we deem in our sole discretion to be satisfactory to us. See page 20. 4 Summary  Contract Charges and Risk Factors Surrender Charges You will pay no charges in buying or owning the Contract. A Surrender Charge will apply to certain Withdrawals and to a Surrender, but only during the Guarantee Period you select for the Single Premium (which we refer to as the Initial Guarantee Period), according to the schedule below. The rate of the Surrender Charge is a percentage of the Accumulation Value being withdrawn that diminishes each Contract Year. The length of time the Surrender Charge will apply varies with the duration of the Initial Guarantee Period. The Surrender Charge is deducted from the Accumulation Value. Guarantee Surrender Charge Schedule  Contract Year Period 1 2 3 4 5 6 7 8 9 10 5 8% 7% 6% 5% 4% 0 0 0 0 0 6 8% 7% 6% 5% 4% 3% 0 0 0 0 7 8% 7% 6% 5% 4% 3% 2% 0 0 0 8 8% 7% 6% 5% 4% 3% 2% 1% 0 0 9 8% 7% 6% 5% 4% 3% 2% 1% 0 0 10 8% 7% 6% 5% 4% 3% 2% 1% 0 0 The Surrender Charge schedule does not restart when your Contract renews into another Guarantee Period. You will pay no Surrender Charge once the Surrender Charge is zero after the first time your Contract renews into another Guarantee Period. We will deduct any Surrender Charge after the MVA is applied. See page 15. A charge for premium taxes may also be deducted. See page 9. Risk Factors Purchasing the Contract involves certain risks as noted below. You should also carefully consider your personal tax situation before you purchase a Contract. See page 29 for a general discussion of the U.S. federal income tax treatment of the Contract. Liquidity Risk  The Contract is designed for long-term investment and should be held for the length of the Initial Guarantee Period or the Guarantee Period, as applicable. The Interest Withdrawal Amount provides some liquidity. However, if you withdraw more than the Interest Withdrawal Amount, a Surrender Charge may apply during the Initial Guarantee Period, which in combination with the Market Value Adjustment, could result in the loss of principal and earnings. Because the Contract provides only limited liquidity during the Surrender Charge period, it is not suitable for short-term investment. You may request a Withdrawal or Surrender the Contract by providing Notice to Us at any time prior to the Annuity Commencement Date. Notice to Us that is received before the close of business on any Business Day will be processed the same day; otherwise, the Withdrawal or Surrender will be taken as of the close of business on the next Business Day. We will generally pay the Cash Surrender Value within 7 days of receipt of Notice to Us. We reserve the right in the Contract to defer paying a Withdrawal or the Cash Surrender Value (except for Contracts issued in Arizona) for up to 6 months after we receive your request, contingent upon written approval of the insurance supervisory official in the jurisdiction in which the Contract is issued. Surrender Charge Risk during the Initial Guarantee Period  A Surrender Charge may apply to certain Withdrawals or a Surrender during the Initial Guarantee Period only. The Surrender Charge is designed to recover the costs we incur in selling the Contract if you request a Withdrawal or Surrender that is too early. Any Surrender Charge, in combination with the Market Value Adjustment, could result in the loss of principal and earnings. You bear the risk that you may receive less than your Single Premium. Interest Rate Risk and the Market Value Adjustment  The declared interest rate the Company offers may be as low as 0% for some Contracts. A Market Value Adjustment will apply to certain Withdrawals or a Surrender prior to the end of any Guarantee Period. See page 15. We use the MVA to protect us from the risk that we will suffer a loss should we need to liquidate the investments we use to support the Guarantee Period Interest Rate in order to pay you the amount requested. The MVA may be negative, positive or result in no change. The MVA is generally negative when interest rates in the current market are higher than at the beginning of the Guarantee Period. At the time of any transaction involving the Contract, in the event that interest rates in the current market are higher, you bear the risk that you may receive less than your Single Premium. Investment Risk  The Contracts investment risk and return characteristics are similar to those of a zero coupon bond or certificate of deposit. See page 7. Accumulation Value maintained through the end of a Guarantee Period provides a fixed rate of return. The Company guarantees principal and credited interest only when held for the length of the Initial Guarantee Period or the Guarantee Period, as applicable. Otherwise, a Surrender Charge may apply, which in combination with the Market Value Adjustment, could result in the loss of principal and earnings. You bear the risk that you may receive less than your Single Premium. 5 ING Life Insurance and Annuity Company Organization and Operation ING Life Insurance and Annuity Company issues the Contracts described in this prospectus and is responsible for providing each Contract’s insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or combinations thereof. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters - the Company and the Industry As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the Company or the financial services industry. Some of these investigations and inquiries could result in regulatory action against the Company. The potential outcome of such action is difficult to predict but could subject the Company or its affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, fines, and other financial liability. It is not currently anticipated that the outcome of any such action will have a material adverse effect on ING or ING’s U.S.-based operations, including the Company. It is the practice of the Company and its affiliates to cooperate fully in these matters. 6 Separate Account We allocate to a separate account the Single Premium you make to put this Contract into effect, which we refer to as the Guaranteed Annuity Account. The Guaranteed Annuity Account, or GAA, is a nonunitized separate account, which means there are no discrete units of ownership of the assets of GAA. We own the assets held in GAA. We are not the trustee of these assets. The income, gains and losses, realized or unrealized, from the assets of GAA shall be credited to or charged against the separate account, without regard to other income, gains or losses of ING Life Insurance and Annuity Company. The assets of GAA, equal to the reserves and other contract liabilities with respect to the separate account, shall not be chargeable with liabilities arising out of any other business of ING Life Insurance and Annuity Company. We established and administer GAA according to Section 38a-433 of the Connecticut General Statutes and its related regulations that are applicable. Although the offering of the Contract is registered with the SEC under the Securities Act of 1933, as amended, we are not required to also register this separate account with the SEC under the Investment Company Act of 1940, as amended. We intend to invest primarily in investment-grade fixed income securities, including: Securities issued by the U.S. government; Issues of U.S. government agencies or instrumentalities (these issues may or may not be guaranteed by the U.S. government ); Debt securities that have an investment grade, at the time of purchase, within the four highest grades assigned by Moodys Investors Services, Inc. (Aaa, Aa, A or Baa), Standard & Poors Corporation (AAA, AA, A or BBB) or any other nationally recognized rating service; Other debt instruments, including those issued or guaranteed by banks or bank holding companies, and of corporations, which although not rated by Moodys, Standard & Poors, or other nationally recognized rating services, are deemed by the Companys management to have an investment quality comparable to securities that may be purchased as stated above; or Commercial paper, cash or cash equivalents, and other short-term investments having a maturity of less than one year that are considered by the Companys management to have investment quality comparable to securities, which may be purchased as stated above. We may invest in futures and options. We purchase financial futures, related options and options on securities solely for non- speculative hedging purposes. Should securities prices be expected to decline, we may sell a futures contract or purchase a put option on futures or securities to protect the value of securities held in or to be sold for GAA. Similarly, if securities prices are expected to rise, we may purchase a futures contract or a call option against anticipated positive cash flow or may purchase options on securities. We are not obligated to invest the assets attributable to the Contract according to any particular strategy, except as required by Connecticut and other state insurance laws. The Initial Guarantee Period Interest Rate and Guarantee Period Interest Rate we declare may not necessarily relate to the performance of GAA. Product Regulation Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to non-qualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See page 29 for further discussion of some of these requirements.) Failure to administer certain non-qualified contract features (for example, contractual annuity start dates in non- qualified annuities) could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. 7 Charges You pay no charges in buying or owning the Contract. A Surrender Charge may apply to a Withdrawal or upon Surrender of the Contract. A charge for premium taxes may also be deducted. Surrender Charge During the Initial Guarantee Period only, a Surrender Charge may be deducted from the portion of the Accumulation Value being withdrawn in the following events: A Withdrawal during the Initial Guarantee Period in an amount that is greater than the interest earned, if any, during the prior 12 months and not previously withdrawn, which we refer to as the Interest Withdrawal Amount; or A Surrender of the Contract that occurs outside of the 30-day period following the end of the Initial Guarantee Period. The Surrender Charge is designed to recover the costs we incur in selling the Contract if you request a Withdrawal or Surrender that is too early. The rate of the Surrender Charge is a percentage of the Accumulation Value being withdrawn that diminishes each Contract Year. The length of time the Surrender Charge will apply varies by the duration of the Initial Guarantee Period. The Surrender Charge is deducted from the Accumulation Value, after the MVA, according to the below schedule: Guarantee Surrender Charge Schedule – Contract Year Period 1 2 3 4 5 6 7 8 9 10 5 8% 7% 6% 5% 4% 0 0 0 0 0 6 8% 7% 6% 5% 4% 3% 0 0 0 0 7 8% 7% 6% 5% 4% 3% 2% 0 0 0 8 8% 7% 6% 5% 4% 3% 2% 1% 0 0 9 8% 7% 6% 5% 4% 3% 2% 1% 0 0 10 8% 7% 6% 5% 4% 3% 2% 1% 0 0 The Surrender Charge schedule will only apply to the Initial Guarantee Period and does not restart when your Contract renews into another Guarantee Period. No Surrender Charge applies to: The Interest Withdrawal Amount, which is the maximum amount you may withdraw without incurring a Surrender Charge; ¡ IMPORTANT NOTE: If you subsequently Surrender your Contract, any Surrender Charges previously waived as a result of any Interest Withdrawal Amounts taken in the same Contract Year as the Surrender will be deducted from the Accumulation Value. Payment of the Death Benefit; The commencement of Annuity Payments that begin after the first Contract Year; or Any Withdrawal or Surrender after the Initial Guarantee Period ends. Explanatory Example : Contract is purchased with $30,000 of Single Premium. The Initial Guarantee Period is five years with an annual effective rate of 3% (which we refer to as the Initial Guarantee Period Interest Rate). After three Contract Years, the Accumulation Value equals $32,782 of which $955 (3% interest on $31,827, accumulated over the prior 12 months) is available at the end of the third Contract Year to withdraw without incurring Surrender Charges. The Contract has a waiver of Surrender Charge for Extended Medical Care or a Terminal Condition. Extended Medical Care means confinement in a Hospital or Nursing Home prescribed by a Qualifying Medical Professional. Terminal Condition means an illness or injury that results in a life expectancy of 12 months or less, as measured from the date of diagnosis by a Qualifying Medical Professional. For purposes of this waiver: 8 A Hospital or Nursing Home is defined as a hospital or a skilled care or intermediate care nursing facility: ¡
